                         Case: 3:16-cv-00437-TMR Doc #: 223 Filed: 05/26/20 Page: 1 of 3 PAGEID #: 4680




                                                           IN THE UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF OHIO
                                                                     WESTERN DIVISION

                               Jeffrey Day,                                :
                                                                           :
                                              Plaintiff,                   :
                                                                           :     Case No. 3:16-CV-00437
                                      vs.                                  :
                                                                           :     Judge Thomas M. Rose
                               NaphCare, Inc., et al.,                     :
                                                                           :
                                              Defendants.                  :


                                                            ORDER OF DISMISSAL WITH PREJUDICE

                                      This matter, having concluded between Plaintiff Jeffrey Day and Defendants Jack

                              Saunders, EMT and NaphCare, Inc., it is ORDERED that this action, including all causes of

                              action, crossclaims or counterclaims, if any, is hereby DISMISSED WITH PREJUDICE. IT IS

                              SO ORDERED.

                                                                          s/Thomas M. Rose
                                                                          ____________________________________
                                                                          HONORABLE THOMAS M. ROSE


                              APPROVED:


                              /s/ Dwight D. Brannon
                              Douglas D. Brannon (0076603)
                              Dwight D. Brannon (0021657)
                              Brannon & Associates
                              130 West Second Street, Suite 900
LAW OFFICES OF                Dayton, OH 45402
______________________
                              P: 937-228-2306
ARNOLD TODARO
WELCH & FOLIANO
                              F: 937-228-8475
______________________        dbrannon@branlaw.com ; douglasbrannon@branlaw.com
SUITE 222                     Counsel for Plaintiff
580 LINCOLN PARK BLVD.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644
                         Case: 3:16-cv-00437-TMR Doc #: 223 Filed: 05/26/20 Page: 2 of 3 PAGEID #: 4681



                              /s/ Michael L. Wright
                              Michael L. Wright (0067698)
                              Wright & Schulte LLC
                              130 West Second Street, Suite 1600
                              Dayton, OH 45402
                              P: 937-222-7477
                              F: 937-222-7911
                              mwright@yourohiolegalhelp.com
                              Counsel for Plaintiff


                              s/ John B. Welch
                              John B. Welch (0055337)
                              Arnold Todaro Welch & Foliano Co., L.P.A.
                              580 Lincoln Park Blvd., Suite 222
                              Dayton, OH 45429
                              P: 937-296-1600
                              F: 937-296-1644
                              jwelch@arnoldlaw.net
                              Counsel for Defendants Jack Saunders, EMT
                              and NaphCare, Inc.


                              s/ Joseph M. McCandlish
                              Joseph M. McCandlish (0073775)
                              Asst. Attorney General, Collections Enforcement
                              150 East Gay Street, 21st Floor
                              Columbus, OH 43215
                              P: 614-466-6594
                              F: 614-752-9070
                              joseph.mcCandlish@ohioattorneygeneral.gov
                              Counsel for Defendant State of Ohio, Department of
                              Medicaid fka Ohio Department of Job & Family Services




                                                                CERTIFICATE OF SERVICE

                                      I hereby certify that on 22nd day of May, 2020, I electronically filed the foregoing with the
                              Clerk of the Court using the CM/ECF system which will send notification of such filing to the
                              following:

                              Douglas D. Brannon, Esq.
                              Dwight D. Brannon, Esq.
LAW OFFICES OF                Brannon & Associates
______________________        130 West Second Street
ARNOLD TODARO                 Suite 900
WELCH & FOLIANO
______________________        Dayton, OH 45402
SUITE 222
                              dbrannon@branlaw.com
580 LINCOLN PARK BLVD.        Counsel for Plaintiff
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                               2
                         Case: 3:16-cv-00437-TMR Doc #: 223 Filed: 05/26/20 Page: 3 of 3 PAGEID #: 4682



                              Michael L. Wright, Esq.
                              Wright & Schulte LLC
                              130 West Second Street
                              Suite 1600
                              Dayton, OH 45402
                              mwright@yourohiolegalhelp.com
                              co-Counsel for Plaintiff

                              Anne M. Jagielski, Asst. Prosecuting Attorney
                              Montgomery County Prosecutor’s Office
                              301 West Third Street
                              P.O. Box 972
                              Dayton, OH 45422
                              jagielskia@mcohio.org
                              co-Counsel for Defendants Robert Streck and
                              Montgomery County Board of Commissioners

                              Robert W. Hojnoski, Esq.
                              Reminger Co., LPA
                              525 Vine Street, Suite 1500
                              Cincinnati, OH 45202
                              rhojnoski@reminger.com
                              co-Counsel for Defendants Robert Streck and
                              Montgomery County Board of Commissioners

                              Joseph M. McCandlish, Asst. Attorney General
                              Collections Enforcement
                              150 East Gay Street, 21st Floor
                              Columbus, OH 43215
                              joseph.mcCandlish@ohioattorneygeneral.gov
                              Counsel for Defendant State of Ohio, Department of
                              Medicaid fka Ohio Department of Job & Family Services


                                                                  s/ John B. Welch
                                                                  John B. Welch (0055337)
                                                                  Counsel for Defendants Jack Saunders, EMT
                                                                  and NaphCare, Inc.
                                                                  ARNOLD TODARO WELCH & FOLIANO CO., L.P.A.
                                                                  580 Lincoln Park Blvd., Suite 222
                                                                  Dayton, OH 45429
                                                                  Phone (937) 296-1600
                                                                  Fax (937) 296-1644
                                                                  jwelch@arnoldlaw.net

LAW OFFICES OF
______________________
ARNOLD TODARO
WELCH & FOLIANO
______________________

SUITE 222
580 LINCOLN PARK BLVD.
DAYTON, OH 45429
PHONE (937) 296-1600
FAX     (937) 296-1644

                                                                              3
